 60DECISIONS OF'NATIONAL LABOR RELATIONS BOARDP." G.- Publishing CompanyandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Newspaper,Newsprint,Magazine&Film Delivery Drivers,Helpers&Handlers of Allegheny County, Local211,AFL,Petitioner.Case No. 6-RC-1544. September 13, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil E. Narick, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The petitioning labor organization claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks 'a unit of distributors of the Pittsburgh Post-Gazette newspaper who distribute that paper exclusively in the so-called "ABC_ city zone limits."The Employer contends that thesedistributors are independent contractors and not employees, hence notentitled to collective bargaining under the. Act.The group sought bythe Petitioner consists of 29 distributors. It does not include 20 dis-tributors in the suburban and country area outside the "ABC cityzonelimits"-a geographical designation of circulation recognizedby newspapers, magazine dealers, and advertisers in the Pittsburgharea.It also does not include eight newspaper dealers within the zonewho handle competing newspapers and are known as "combinationdealers."In support of its position that distributors are independent con-tractors, the Employer emphasizes the following testimony : Writtencontracts, terminable at will by it, provide for the sale of newspapersto each distributor.These contracts may be terminated by the dis-tributor after notice as specified in the contract. If the territory isallotted to 'the distributor by the Employer, the contract provides thatthe list of subscribers is not the property. of the distributor; however,a distributor may buy a territory from another distributor, in whichcase he does "own" the subscription list.Papers are sold to distrib-,utors at a fixed wholesale price for distribution at a fixed retail price,the difference representing the profit to the distributor for his efforts114 NLRB No. 14. P. G. PUBLISHING COMPANY61after deducting carrier-boy remuneration.Additional sums are paidby the Employer to some- distributors to cover ,a variable distributionexpense or rate adjustment.These payments vary from $30 to $80a week and cover car expense and extra compensation dependent uponthe characteristics of the distribution territory involved.The dis-tributor selects his own carrier boys and stands the loss if they failto collect for papers delivered.The Employer requires from eachdistributor a cash deposit equivalent to approximately 4 weeks' sup-ply of papers, which deposit draws interest and is returned if the dis-tribution agreement is terminated.Distributors pay the Employer ona weekly or monthly basis for the papers purchased; they receive creditfor unsold papers.Trucks owned by the Employer deliver the papersto distributors at places designated by them, and they in turn see thattheir carrier boys get the papers.Except in emergencies, distributorsarrange and pay for their own substitutes during absence, includingvacation and sickness.Distributors are not subject to benefits undersocial security, workmen's compensation or unemployment insurance,nor do they receive group life or hospital insurance benefits providedby the Employer for employees.Many distributors have additionalemployment.The Petitioner, in support of its position that distributors are em-ployees, emphasizes the similarities in duties and supervision of dis-tributors with those of branch "managers" and district "managers."These "managers" are admittedly employees and represented for bar-gaining by Pittsburgh Newspaper Alliance, A. F. L. Branch mana-gers and district managers distribute papers within the city zone, theformer on the day shift and the latter on the night shift, under thesupervision of the city circulation manager.They are paid a salary,auto expense, and incentive pay, and admittedly have the usual em-ployee benefits which the distributors do not have. They collect fromthe carrier boys, just as distributors do, and are bonded.The Peti-tioner stresses evidence that the city circulation manager sends direc-tives to distributors as well as to managers, and adds papers to theirroutes without consulting them. It appears that distributors also callin several times daily for subscriber complaints, report by phone tothe main office when they are finished each day in the territory, andthat many may call in when starting each day as managers are requiredto do.Distributors also collect through the carrier boys from sub-scribers for insurance policies provided by the Employer as a promo-tional scheme.The Petitioner introduced numerous exhibits, including a list of"Circulation DepartmentEmployees"[emphasis supplied] preparedby the Employer as a telephone list for convenience aid including dis-tributors among those listed, various joint memoranda to distribu- 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDtorsandmanagers concerning distribution problems, as well as memo-randa to individual distributors from the city circulation manager inthe nature of directives on handling complaints and collections, start-ing subscriptions, how and when to make delivery, and including re-quests for reports concerning carrier boys.The Petitioner also contends that distributors are required to attendsalesmeetings. It argues that the profit margin and expense allow-ances of distributors is calculated to insure a reasonable return for thework involved in a particular territory, and closely parallels the salary,car expense, and incentive pay to managers.The Employer admitsthat the "work" is "comparable," but contends that there is a funda-mental difference in the relationships, emphasizing the overtime paythat managers are entitled to, the fact that their bond is paid for bythe Employer, the fact that managers are not held financially respon-sible if a carrier fails to collect, and their eligibility for customaryemployee benefits, as well as the tax withholding by the Employer intheir behalf.The Employer also stresses its testimony that distribu-tors are not required to attend promotional meetings, nor to call inwhen they start delivery on their route each day, and that papers areadded by it to a , distributor's route only on holidays and credit isalways given for unsold papers. In general, the Employer contendsthat it does notcontrolthe method of distribution employed by dis-tributors, even though it necessarily makes suggestions concerning themethods used.-It is our considered opinion that the Board's decision and rationaleinCarter Publications, Inc.,100 NLRB 599, is determinative here.We there found that the employer's lack of control over the "dealers"'activities coupled with the numerous entrepreneurial aspects of therelationship demonstrated that the "dealers" were independent con-tractors.Except that the publishing company in that case had onlya verbal agreement with its dealers and required them to pickup papersat its city dock, the incidents of dealerships there outlined are almostidentical to those of the distributorships here involved.We note alsothe reference in theCartercase to the fact that there were employeespaid a salary who had duties similar to those of the dealers, just as inthis case there are managers paid a salary but with duties similar todistributors.Nor do we see any substantial distinction between thedistributors here involved and the "city dealers" whom we found tobe independent contractors inThe Times Herald Printing Company,94 NLRB 1785, 1787. Accordingly, we find that the distributors hereconcerned are independent contractors, and shall dismiss the petition..[The Board dismissed the petition.]